Exhibit 10.10 TRADEMARK SECURITY AGREEMENT TRADEMARK SECURITY AGREEMENT, dated as of July 12, 2010 (as amended, restated, supplemented, waived or otherwise modified from time to time, this “Agreement”), made by each of the undersigned (the “Grantors”) in favor of Morgan Stanley Senior Funding, Inc. as administrative agent and collateral agent (in such capacity, the “Agent”) for the Secured Parties (as defined in the Security Agreement defined below). Reference is made to (a) the Guarantee and Collateral Agreement, dated as of July 12, 2010 (as amended, restated, supplemented, waived or otherwise modified from time to time, the “Security Agreement”), by and among Columbia Lake Acquisition Corp., a Delaware corporation (“Merger Sub”, with references to the “Borrower” herein being to Merger Sub, prior to the Merger (as defined in the Credit Agreement (defined below)), and to CKE Restaurants, Inc., following the Merger), each Subsidiary Party (as defined therein) and the Agent and (b) the Credit Agreement dated as of July 12, 2010 (as amended, restated, supplemented, waived or otherwise modified from time to time, the “Credit Agreement”), among Columbia Lake Acquisition Holdings, Inc., a Delaware corporation, the Borrower, the Lenders party thereto from time to time, the Agent and the other parties party thereto. The Lenders have agreed to extend credit to the Borrower subject to the terms and conditions set forth in the Credit Agreement.The obligations of the Lenders to extend such credit are conditioned upon, among other things, the execution and delivery of this Agreement.The Grantors are affiliates of the Borrower, will derive substantial benefits from the extension of credit to the Borrower pursuant to the Credit Agreement and are willing to execute and deliver this Agreement in order to induce the Lenders to extend such credit. Accordingly the parties hereto agree as follows: SECTION 1.Terms.Capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings specified in the Credit Agreement.The rules of construction specified in Section 1.02 of the Credit Agreement also apply to this Agreement. SECTION 2.Grant of Security Interest.As security for the payment or performance, as the case may be, in full of the Obligations, each Grantor, pursuant to the Security Agreement, did and hereby does grant to the Agent, its successors and assigns, for the benefit of the Secured Parties, a security interest in, all right, title or interest in or to any and all of the following assets and properties now owned or at any time hereafter acquired by such Grantor or in which such Grantor now has or at any time in the future may acquire any right, title or interest (collectively, the “Trademark Collateral”): a. all trademarks, service marks, corporate names, company names, business names, fictitious business names, trade styles, trade dress, logos, other source or business identifiers, designs and general intangibles of like nature, now existing or hereafter adopted oracquired, all registrations thereof (if any), and all registration and recording applications filed in connection therewith, including registrations and registration applications in the United States Patent and Trademark Office (but excluding “intent to use” applications for trademark or service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051), and all renewals thereof, including those listed on Schedule I attached hereto (the “Trademarks”); b. all goodwill associated with or symbolized by the Trademarks; c. all claims for, and rights to sue for, past or future infringements of any of the foregoing; and d. all income, royalties, damages and payments now or hereafter due and payable with respect to any of the foregoing, including damages and payments for past or future infringement thereof. SECTION 3.Security Agreement.The security interests granted to the Agent herein are granted in furtherance, and not in limitation of, the security interests granted to the Agent pursuant to the Security Agreement.Each Grantor hereby acknowledges and affirms that the rights and remedies of the Agent generally and with respect to the Trademark Collateral are more fully set forth in the Security Agreement, the terms and provisions of which are hereby incorporated herein by reference as if fully set forth herein. SECTION 4.Credit Agreement.In the event of any conflict between the terms of this Agreement and the Credit Agreement, the terms of the Credit Agreement shall govern. SECTION 5.Intercreditor Agreement Governs. REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT.NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS AGREEMENT, THE LIENS CREATED HEREBY AND THE RIGHTS, REMEDIES, DUTIES AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL. SECTION 6.Choice of Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS. [Signature Pages Follow] IN WITNESS WHEREOF, the parties hereto have duly executed this Trademark Security Agreement as of the day and year first above written. GRANTORS: CKE RESTAURANTS, INC., for Itself and as Sole Member of CKE DISTRIBUTION, LLC and AEROWAYS, LLC CARL KARCHER ENTERPRISES, INC. HARDEE’S FOOD SYSTEMS, INC. FLAGSTAR ENTERPRISES, INC. SPARDEE’S REALTY, INC. HED, INC. BURGER CHEF SYSTEMS, INC. SANTA BARBARA RESTAURANT GROUP, INC. GB FRANCHISE CORPORATION CHANNEL ISLANDS ROASTING COMPANY CARL'S JR. REGION VIII, INC. CKE REIT II, INC. By: /s/ THEODORE ABAJIAN Name: Theodore Abajian Title: Executive Vice President and Chief Financial Officer Signature Page to Trademark Security Agreement ACKNOWLEGDEMENT STATE OF CALIFORNIA ) ) ss. COUNTY OF SANTA BARBARA ) On July 8, 2010, before me, Martha Aragon, Notary Public, personally appeared Theodore Abajian who proved to me on the basis of satisfactory evidence to be the person whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his authorized capacity, and that by his signature on the instrument the person, or entity upon behalf of which the person acted, executed the instrument. I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and correct. WITNESS my hand and official seal. Signature /s/ MARTHA ARAGON ACCEPTED: MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as Collateral Agent By: /s/ EMILY JOHNSON Name: Emily Johnson Title: Vice President Signature Page to Trademark Security Agreement Schedule I Schedule to Trademark Security Agreement CARL KARCHER ENTERPRISES, INC. FEDERAL TRADEMARK REGISTRATIONS Mark Class App. No. App. Date Reg. No. Reg. Date 42 72/334,588 08/06/69 06/08/71 32 74/044,288 03/29/90 01/15/91 42 72/423,039 05/01/72 07/31/73 42 75/406,528 12/17/97 01/26/99 29, 30 & 31 73/391,494 09/28/82 09/25/84 42 75/433,545 02/12/98 01/23/01 42 75/555,439 09/18/98 09/28/99 42 75/555,225 09/18/98 11/02/99 42 75/556,437 09/23/98 10/26/99 16, 20 & 21 73/502,849 02/18/86 42 73/173,129 01/23/79 42 73/220,022 06/18/79 04/14/81 BACON SWISS CRISPY CHICKEN 30 77/068,334 12/20/06 10/30/07 BREAKFAST AS BIG AS OUR BURGERS 43 77/507,193 06/24/08 05/26/09 CARL’S CATCH FISH SANDWICH 30 77/068,329 12/20/06 05/12/09 43 77/169,214 04/30/07 08/19/08 CARL’S JR. 42 72/334,587 08/06/69 10/20/70 CARL’S JR. 16, 20 & 21 73/504,895 10/22/84 07/08/86 CARL’S JR. JR. 42 75/135,837 07/18/96 03/03/98 43 77/004,737 09/21/06 10/28/08 43 77/007,123 09/25/06 12/23/08 43 77/007,125 09/25/06 06/22/2010 43 77/665,551 02/06/09 05/18/2010 43 77/470,877 05/09/08 12/01/09 COOL COMBOS FOR KIDS 42 75/504,661 06/18/98 08/24/99 COOL KIDS COMBOS 30 76/329,542 10/23/01 10/14/03 DON’T BOTHER ME, I’M EATING 42 75/923,187 02/18/00 09/24/02 FAMOUS STAR 30 77/068,396 12/20/06 04/28/09 FRENCH TOAST DIPS 42 73/551,361 08/02/85 02/02/88 FRENCH TOAST DIPS 30 73/602,432 08/02/85 01/06/87 HAPPY STAR 42 73/105,777 11/08/76 01/31/78 IF IT DOESN’T GET ALL OVER THE PLACE IT DOESN’T BELONG IN YOUR FACE 42 74/701,374 07/14/95 09/24/96 LOW CARB BREAKFAST BOWL 30 78/361,639 02/03/04 01/10/06 MORE THAN JUST A PIECE OF MEAT 43 77/665,571 08/25/09 04/06/10 SOME GUYS WOULD STARVE WITHOUT US 42 75/923,125 02/18/00 08/27/02 STAR DINER 42 75/741,941 07/01/99 05/20/03 SUNRISE CROISSANT 30 77/068,405 12/20/06 03/11/08 SUNRISE SANDWICH 30 73/359,281 04/12/82 08/09/83 SUPER STAR 42 05/09/77 08/08/78 THE BACON CHEESE SIX DOLLAR BURGER 30 77/068,351 12/20/06 02/10/09 THE DOUBLE SIX DOLLAR BURGER 30 77/068,342 12/20/06 02/10/09 THE FOOD IS THE FRANCHISE 35 77/276,306 09/11/07 10/21/08 THE GUACAMOLE BACON SIX DOLLAR BURGER 30 77/068,375 12/20/06 02/10/09 THE LOW CARB SIX DOLLAR BURGER 30 77/068,364 12/20/06 02/10/09 THE ORIGINAL SIX DOLLAR BURGER 30 77/068,385 12/20/06 02/10/09 THE PRIME RIB SIX DOLLAR BURGER 30 77/537,266 08/01/08 10/20/09 THE SIX DOLLAR BURGER 30 76/319,349 09/28/01 07/26/05 THE SIX DOLLAR BURGER 30 77/221,824 07/03/07 01/15/08 THE WESTERN BACON SIX DOLLAR BURGER 30 78/260,526 06/10/03 12/21/04 WESTERN BACON CHEESEBURGER 42 73/457,446 12/15/83 09/08/87 WESTERN BACON CHEESEBURGER 30 73/636,886 12/22/86 03/22/88 CARL KARCHER ENTERPRISES, INC. PENDING FEDERAL TRADEMARK APPLICATIONS Mark Class App. No. App. Date BURGER SLAYER 43 77/571,463 09/16/08 43 77/470,916 05/09/08 DOUBLE WESTERN BACON CHEESEBURGER 30 77/837,693 09/29/09 FIRING ON ALL CYLINDERS 43 77/566,683 09/10/08 GREAT BURGERS DEMAND GREAT FLAVORS 43 77/474,270 05/14/08 LITTLE CARL 30, 43 85/018,661 4/20/2010 MONSTER BREAKFAST SANDWICH 43 77/476,701 05/16/08 30 77/836,598 09/02/09 THE BIG CARL 30 77/772,629 07/01/09 THE GUY GAMES 43 77/591,635 10/13/08 THE JALAPENO SIX DOLLAR BURGER 30 77/837,710 09/29/09 THE PORTOBELLO MUSHROOM SIX DOLLAR BURGER 30 77/837,704 09/29/09 THE WHEEL OF AWESOME 9, 41 85/007756 04/06/10 CHANNEL ISLANDS ROASTING COMPANY FEDERAL TRADEMARK REGISTRATIONS Mark App. No. App. Date Reg. No. Reg. Date CHANNEL ISLANDS ROASTING COMPANY 78/394,317 03/31/04 12/13/05 78/395,785 04/02/04 12/13/05 HARDEE’S FOOD SYSTEMS, INC. FEDERAL TRADEMARK REGISTRATIONS Trademark Reg. No. Registration Date BIG COUNTRY 2/20/1996 BIG TWIN 11/12/2002 BISCUIT HOLES 1/19/2010 BURGER CHEF 6/15/1993 BURGER CHEF and Design 4/26/1994 COME ON HOME 4/16/2002 FRISCO BREAKFAST SANDWICH 1/24/2006 HAND SCOOPED ICE CREAM SHAKES & MALTS and Design 1/10/2006 HARDEE’S 3/8/1994 HARDEE’S 11/3/1992 HARDEE’S 11/20/1962 HARDEE’S and Design 6/1/1993 HARDEE’S and Design 1/25/1994 HARDEE’S FRISCO 1/10/1995 HOME OF THE THICKBURGER 8/7/2007 HOT MELTS 9/3/1996 MONSTER BURGER 9/15/1992 MONSTER THICKBURGER 8/25/2009 PRIME RIB THICKBURGER 3/3/2009 RISE AND SHINE 11/7/1995 SLAMMERS 4/6/2004 TAILGATE PACK 1/4/1994 THE FRISCO and Design 10/15/1963 THICKBURGER 12/13/2005 THICKBURGERS 1/1/2008 WHERE AMERICA GOES FOR BREAKFAST 2/11/1997 GLUTEN-FREE IT 5/4/2010 HASH ROUNDS 5/18/2010 LOW CARB IT 5/4/2010 THE BIG HARDEE 5/4/2010 TRIM IT 5/4/2010 VEG IT 5/4/2010 JOINTLY REGISTERED: HARDEE’S FOOD SYSTEMS, INC. AND CARL KARCHER ENTERPRISES, INC FEDERAL TRADEMARK REGISTRATIONS Trademark Reg. No. Registration Date HARDEE’S CHARBROILED BURGERS and Design 1/2/2001 HARDEE’S CHARBROILED BURGERS and Design 11/16/1999 HARDEE’S CHARBROILED THICKBURGERS and Design 9/18/2007 THE FOOD IS THE FRANCHISE 10/21/2008 HARDEE'S FOOD SYSTEMS, INC. PENDING FEDERAL TRADEMARK APPLICATIONS Trademark Ser. No. App. Date MADE FROM SCRATCH BISCUITS and Design 85/013693 04/14/2010 THERE'S NOTHING FRESH ABOUT PRE-COOKED CHICKEN 03-JUN-2010 BECAUSE THERE'S NOTHING FRESH ABOUT PRE-COOKED CHICKEN 03-JUN-2010 MONSTER BISCUIT 25-MAY-2010 CKE RESTAURANTS, INC. FEDERAL TRADEMARK REGISTRATIONS STAR BUFFET 42 75/236,939 02/05/97 07/27/99 CKE RESTAURANTS 43 78/487,859 09/22/04 03/21/06 SANTA BARBARA RESTAURANT GROUP FEDERAL TRADEMARK REGISTRATIONS Mark Class(es) Application No. Filing Date Registration No. Registration Date 42 74/165,474 5/10/91 05/26/92 43 78/154,779 08/15/02 02/10/05 43 78/154,781 08/15/02 05/25/04 BIG ED BURRITO 30 74/108,931 10/22/90 08/11/92 GREEN BURRITO 43 78/480,525 09/08/04 11/15/05 THE AUTHENTIC ALTERNATIVE 43 77/101,561 02/07/07 04/15/08 THE GREEN BURRITO 29, 30 77/068,306 12/20/06 11/04/08 RED BURRITO 43 78/645,336 06/07/05 07/10/07
